DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al (US 2009/0209990), hereinafter Yates in view of Omori et al (US 2008/0262654), hereinafter Omori, further in view of Shelton, IV et al (US 2016/0256184), hereinafter Shelton.

Regarding claim 1, Yates discloses a surgical instrument (Fig. 1), comprising: 
An end effector (Fig. 1, item 12), comprising: 
An anvil (Fig. 1, item 24); 
A staple cartridge (Fig. 1, item 22) including staples (Para. 0051) deployable toward the anvil and through tissue grasped between the anvil and the staple cartridge (Para. 0051); 
A cutting member (Fig. 3, item 170) configured to cut the tissue (Para. 0143); and 
A first radio-frequency identification (RFID) tag configured to store end effector information (Para. 0080); 
A shaft (Fig. 2, item 8), comprising: 
(Para. 0127, attached configuration is when the stapler is assembled and the detached configuration is when the stapler is disassembled); 
A first RFID scanner near the distal portion (Para. 0080, Examiner notes that under broadest reasonable interpretation, “Near” means “close to” and any position on the surgical stapler can be considered “near” to the distal portion because the RFID scanner must be close to the RFID tag in order to read the RFID tag), wherein the first RFID scanner is configured to detect the first RFID tag in the first attached configuration (Para. 0080); 
A proximal portion (Fig. 2, proximal portion of shaft 8 is nearest to the handle 6); and 
A second RFID tag (Para. 0080); and 
A housing selectively (Fig. 2, item 6) transitionable with the proximal portion of the shaft between a second attached configuration and a second detached configuration (Para. 0127, attached configuration is when the stapler is assembled and the detached configuration is when the stapler is disassembled), wherein the housing comprises: 
A second RFID scanner (Para. 0080) configured to detect the second RFID tag in the second attached configuration (Para. 0080); 
A motor (Fig. 10, item 65) configured to apply a load to the end effector to staple and cut the tissue (Para. 0055-0056); and 
A control circuit (Fig. 15, item 344) configured to: 
Receive input from the first RFID scanner indicative of the end effector information (Para. 0080, if the RFID tag is located in the end effector, the scanner receives information about the end effector); 
Receive input from the second RFID scanner indicative of the shaft information (Para. 0080, if the RFID tag is located in the shaft, the scanner receives information about the end effector); and 
Adjust at least one parameter of operation of the motor based on the end effector information and the shaft information (Para. 0080, if the information is not proper, the control circuit will not allow the power pack to deliver power to the motor), wherein the at least one parameter is based on the first RFID scanner indicative of the end effector information (Para. 0080) and the second RFID scanner.
	Yates does not expressly disclose the second RFID tag is configured to store shaft information.  However, Yates does disclose utilizing RFID tags in any removable or replaceable components in a surgical instrument.  It is well known in the art to have removable and replaceable shafts in a surgical instrument.  Omori teaches a removable shaft (Fig. 1, item 16) with an RFID tag located in the shaft (Para. 0162) in order to provide information about the shaft when the shaft is connected to the handle (Para. 0162).  Therefore it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to place an RFID tag in the shaft, in order to allow the user to reuse the handle assembly and ensure proper connection of the shaft to the handle.  
	Yates in view of Omori is silent about the at least one parameter of operation of the motor adjusts closure distances and/or firing loads.
	However, Shelton teaches adjusting at least one parameter of operation based on a signal (Para. 0456-0460), wherein the at least one parameter of operation of the motor adjusts firing loads (Para. 0460).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Yates, Omori, and Shelton to modify the surgical instrument of Yates in view of Omori to include the parameter of adjusting firing loads, as taught by Shelton.  A person of ordinary skill in the art at the effective filing date of the invention would have been motivated to make such change in order to prevent damage to the instrument by applying the appropriate amount of load to the tissue.

Regarding claim 2, as combined above, Yates in view of Omori teaches the surgical instrument wherein the end effector information is indicative of a staple cartridge size (Yates, Para. 0080), and wherein the shaft information is indicative of a shaft profile (Yates, Para. 0080) (Omori, Para. 0162).

Regarding claim 3, Yates discloses the surgical instrument wherein the control circuit is configured to determine a parameter based on the staple cartridge size and the shaft profile (Para. 0080-0084) (Para. 0074, Yates discloses the power level is adjustable).
Yates in view of Omori further in view of Shelton teaches a load threshold of the load applied by the motor (Shelton, Para. 0456-0460).
Yates in view of Omori further in view of Shelton does not expressly disclose that the parameter is a final maximum load threshold of the load applied by the motor.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to set the parameter such that the maximum load threshold is adjusted.  A person of ordinary skill in the art would have been motivated to make such change because different size and configurations of staple cartridges require different amounts of power from the motor.

Regarding claim 4, Yates discloses the surgical instrument wherein the control circuit is configured to determine the parameter by adjusting a default maximum load threshold by a first adjustment value (Para. 0074, load is adjustable) based on the staple cartridge size (Para. 0080-0082) and a second adjustment value (Para. 0074, load is adjustable) based on the shaft profile (Para. 0080-0082).  
Yates in view of Omori further in view of Shelton teaches a load threshold of the load applied by the motor (Shelton, Para. 0456-0460).
Yates in view of Omori further in view of Shelton does not expressly disclose that the parameter is a final maximum load threshold of the load applied by the motor.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to set the parameter such that the maximum load threshold is adjusted.  A person of ordinary skill in the art would have been motivated to make such change because different size and configurations of staple cartridges require different amounts of power from the motor.

Regarding claim 5, Yates discloses the surgical instrument wherein the control circuit is configured to delay an activation of the motor a predetermined time period based on the staple cartridge (Para. 0080-0084, activation of the motor is delayed while the cartridge is being inserted and the RFID tag is being scanned).

Regarding claim 6, Yates discloses the surgical instrument wherein the control circuit is configured to: receive input from a user (Para. 0074); and adjust the at least one parameter of operation of the motor based on at least two of the user input (Para. 0074), the end effector information (Para. 0080-0082), and the shaft information (Para. 0080-0082).  

Regarding claim 7, Yates does not expressly disclose the surgical instrument wherein the input from the user comprises a user-selected form height.
However, Yates does disclose the surgical instrument is capable of forming staples to different heights (Para. 0130).  It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to have the user select the form height based on the cartridges that are inserted.  A person of ordinary skill in the art would have been motivated to utilize such user input in order to account the varying sizes of staple cartridges which can be inserted.

Regarding claim 15, Yates discloses a surgical instrument (Fig. 1), comprising: 
An end effector (Fig. 1, item 12), comprising: 
A stapling head assembly (Fig. 1, item 22);
An anvil (Fig. 1, item 24) movable a closure distance relative to the stapling head to transition the end effector from an open configuration to a closed configuration (Para. 0051), wherein tissue is grasped between the anvil and the stapling head assembly in the closed configuration (Para. 0051); and 
A first RFID tag configured to store end effector information (Para. 0080); 
A shaft (Fig. 2, item 8), comprising: 
A distal portion selectively transitionable with the end effector between a first attached configuration and a first detached configuration (Para. 0127, attached configuration is when the stapler is assembled and the detached configuration is when the stapler is disassembled); 
A first RFID scanner near the distal portion (Para. 0080, Examiner notes that under broadest reasonable interpretation, “Near” means “close to” and any position on the surgical stapler can be considered “near” to the distal portion because the RFID scanner must be close to the RFID tag in order to read the RFID tag), wherein the first RFID scanner is configured to detect the first RFID tag in the first attached configuration (Para. 0080); 
A proximal portion (Fig. 2, proximal portion of shaft 8 is nearest to the handle 6); and 
A second RFID tag (Para. 0080); and 
A housing selectively (Fig. 2, item 6) transitionable with the proximal portion of the shaft between a second attached configuration and a second detached configuration (Para. 0127, attached configuration is when the stapler is assembled and the detached configuration is when the stapler is disassembled), wherein the housing comprises: 
A second RFID scanner (Para. 0080) configured to detect the second RFID tag in the second attached configuration (Para. 0080); 
A motor (Fig. 10, item 65) configured to apply a load to the end effector to staple and cut the tissue (Para. 0055-0056); and 
A control circuit (Fig. 15, item 344) configured to: 
Receive input from the first RFID scanner indicative of the end effector information (Para. 0080, if the RFID tag is located in the end effector, the scanner receives information about the end effector); 
Receive input from the second RFID scanner indicative of the shaft information (Para. 0080, if the RFID tag is located in the shaft, the scanner receives information about the end effector); and 
Adjust at least one parameter of operation of the motor based on the end effector information and the shaft information (Para. 0080, if the information is not proper, the control circuit will not allow the power pack to deliver power to the motor) wherein the at least one (Para. 0080) and the second RFID scanner.
	Yates does not expressly disclose the second RFID tag is configured to store shaft information.  However, Yates does disclose utilizing RFID tags in any removable or replaceable components in a surgical instrument.  It is well known in the art to have removable and replaceable shafts in a surgical instrument.  Omori teaches a removable shaft (Fig. 1, item 16) with an RFID tag located in the shaft (Para. 0162) in order to provide information about the shaft when the shaft is connected to the handle (Para. 0162).  Therefore it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to place an RFID tag in the shaft, in order to allow the user to reuse the handle assembly and ensure proper connection of the shaft to the handle.  
Yates in view of Omori is silent about the at least one parameter of operation of the motor adjusts closure distances and/or firing loads.
	However, Shelton teaches adjusting at least one parameter of operation based on a signal (Para. 0456-0460), wherein the at least one parameter of operation of the motor adjusts firing loads (Para. 0460).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Yates, Omori, and Shelton to modify the surgical instrument of Yates in view of Omori to include the parameter of adjusting firing loads, as taught by Shelton.  A person of ordinary skill in the art at the effective filing date of the invention would have been motivated to make such change in order to prevent damage to the instrument by applying the appropriate amount of load to the tissue.

Regarding claim 16, as combined above, Yates in view of Omori teaches the surgical instrument wherein the end effector information is indicative of a staple cartridge size (Yates, Para. 0080), and wherein the shaft information is indicative of a shaft profile (Yates, Para. 0080) (Omori, Para. 0162).

Regarding claim 17, Yates discloses the surgical instrument wherein the control circuit is configured to determine a parameter based on the staple cartridge size and the shaft profile (Para. 0080-0084) (Para. 0074, Yates teaches an adjustable power level).
Yates in view of Omori further in view of Shelton does not expressly disclose that the parameter is a final minimum threshold of the closure distance.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to set the parameter such that the closure distance is adjusted.  A person of ordinary skill in the art would have been motivated to make such change because different size and configurations of staple cartridges require different amounts of power from the motor.  

Regarding claim 18, Yates discloses the surgical instrument wherein the control circuit is configured to determine the parameter by a first adjustment value (Para. 0074, load is adjustable) based on the staple cartridge size (Para. 0080-0082) and a second adjustment value (Para. 0074, load is adjustable) based on the shaft profile (Para. 0080-0082).  
Yates in view of Omori further in view of Shelton does not expressly disclose that the parameter is a final minimum threshold of the closure distance.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to set the parameter such that the closure is adjusted.  A person of ordinary skill in the art would have been motivated to make such change because different size and configurations of staple cartridges require different amounts of power from the motor.  

Regarding claim 19, Yates discloses the surgical instrument wherein the control circuit is configured to adjust a user-selectable parameter based on the staple cartridge size (Para. 0080-0084) (Para. 0074, Yates teaches an adjustable power level) and the shaft information (Para. 0080-0084).
Yates in view of Omori further in view of Shelton does not expressly disclose that the parameter is a closure-distance range of the anvil.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to set the parameter such that the closure distance range is adjusted.  A person of .  

Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates et al (US 2009/0209990), hereinafter Yates, in view of Shelton, IV et al (US 2016/0256184), hereinafter Shelton.

Regarding claim 8, Yates discloses a surgical instrument (Fig. 1), comprising: 
An end effector (Fig. 1, item 12), comprising: 
An anvil (Fig. 1, item 24); 
A staple cartridge (Fig. 1, item 22) including staples (Para. 0051) deployable toward the anvil and through tissue grasped between the anvil and the staple cartridge (Para. 0051); 
A cutting member (Fig. 3, item 170) configured to cut the tissue (Para. 0143); and 
A first RFID tag configured to store end effector information (Para. 0080); 
A first RFID scanner near the distal portion (Para. 0080, Examiner notes that under broadest reasonable interpretation, “Near” means “close to” and any position on the surgical stapler can be considered “near” to the distal portion because the RFID scanner must be close to the RFID tag in order to read the RFID tag), wherein the first RFID scanner is configured to detect the first RFID tag in the first attached configuration (Para. 0080); 
A proximal portion (Fig. 2, proximal portion of shaft 8 is nearest to the handle 6); and 
A second RFID tag (Para. 0080); and 
A housing selectively (Fig. 2, item 6), comprising:
A shaft (Fig. 2, item 8) transitionable with the end effector between a first attached configuration and a first detached configuration (Para. 0127, attached configuration is when the stapler is assembled and the detached configuration is when the stapler is disassembled); 
An RFID scanner (Para. 0080) configured to detect the RFID tag in the second attached configuration (Para. 0080); 
(Fig. 10, item 65) configured to apply a load to the end effector to staple and cut the tissue (Para. 0055-0056); and 
A control circuit (Fig. 15, item 344) configured to: 
Receive input from the first RFID scanner indicative of the end effector information (Para. 0080, if the RFID tag is located in the end effector, the scanner receives information about the end effector); and 
Adjust at least one parameter of operation of the motor based on the end effector information (Para. 0080, if the information is not proper, the control circuit will not allow the power pack to deliver power to the motor) wherein the at least one parameter is based on the first RFID scanner indicative of the end effector information (Para. 0080).
	Yates is silent about the at least one parameter of operation of the motor adjusts closure distances and/or firing loads.
	However, Shelton teaches adjusting at least one parameter of operation based on a signal (Para. 0456-0460), wherein the at least one parameter of operation of the motor adjusts firing loads (Para. 0460).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Yates and Shelton to modify the surgical instrument of Yates to include the parameter of adjusting firing loads, as taught by Shelton.  A person of ordinary skill in the art at the effective filing date of the invention would have been motivated to make such change in order to prevent damage to the instrument by applying the appropriate amount of load to the tissue.

Regarding claim 9, Yates discloses the surgical instrument wherein the end effector information is indicative of a staple cartridge size (Para. 0080-0084).

Regarding claim 10, Yates discloses the surgical instrument wherein the control circuit is configured to determine a parameter based on the staple cartridge size (Para. 0080-0084) (Para. 0074, Yates teaches an adjustable power level).
(Shelton, Para. 0456-0460).
Yates in view of Shelton does not expressly disclose that the parameter is a final maximum load threshold of the load applied by the motor.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to set the parameter such that the maximum load threshold is adjusted.  A person of ordinary skill in the art would have been motivated to make such change because different size and configurations of staple cartridges require different amounts of power from the motor.  

Regarding claim 11, Yates discloses the surgical instrument wherein the control circuit is configured to determine the parameter by adjusting a default maximum load threshold by a first adjustment value (Para. 0074, load is adjustable) based on the staple cartridge size (Para. 0080-0082).  
Yates in view of Shelton teaches a load threshold of the load applied by the motor (Shelton, Para. 0456-0460).
Yates in view of Shelton does not expressly disclose that the parameter is a final maximum load threshold of the load applied by the motor.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to set the parameter such that the maximum load threshold is adjusted.  A person of ordinary skill in the art would have been motivated to make such change because different size and configurations of staple cartridges require different amounts of power from the motor.

Regarding claim 12, Yates discloses the surgical instrument wherein the control circuit is configured to delay an activation of the motor a predetermined time period based on the staple cartridge size (Para. 0080-0084, activation of the motor is delayed while the cartridge is being inserted and the RFID tag is being scanned).

Regarding claim 13, Yates discloses the surgical instrument wherein the control circuit is configured to: receive input from a user (Para. 0074); and adjust the at least one parameter of operation (Para. 0074) and the end effector information (Para. 0080-0082).  

Regarding claim 14, Yates does not expressly disclose the surgical instrument wherein the input from the user comprises a user-selected form height.
However, Yates does disclose the surgical instrument is capable of forming staples to different heights (Para. 0130).  It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to have the user select the form height based on the cartridges that are inserted.  A person of ordinary skill in the art would have been motivated to utilize such user input in order to account the varying sizes of staple cartridges which can be inserted.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731